Citation Nr: 0514066	
Decision Date: 05/23/05    Archive Date: 06/01/05

DOCKET NO.  00-07 640	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Nashville, Tennessee


THE ISSUES

1.  Entitlement to an increased (compensable) rating for 
bilateral hearing loss for the period from May 27, 1998 to 
November 3, 2004.

2.  Entitlement to a rating in excess of 10 percent for 
bilateral hearing loss for the period from November 4, 2004.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant, his wife, and a service comrade




ATTORNEY FOR THE BOARD

Thomas A. Pluta, Counsel


INTRODUCTION

The veteran had active service from June 1966 to June 1968, 
and from July 1968 to June 1986.

This appeal to the Board of Veterans Appeals (Board) 
originally arose from a July 1999 rating action that denied 
service connection for a low back disability and an increased 
(compensable) rating for bilateral hearing loss.  A Notice of 
Disagreement with the denial of a compensable rating for 
bilateral hearing loss was received in April 2000.  In May 
2000, the veteran, his wife, and a service comrade testified 
at a hearing before a Decision Review Officer at the RO; a 
transcript of the hearing is of record.  A Statement of the 
Case (SOC) was issued in July 2002, and a Substantive Appeal 
was received in August 2002.  A Supplemental SOC (SSOC) was 
issued in February 2003.

In July 2003, the Board remanded to the RO the claims for 
service connection for a low back disability and for a 
compensable rating for bilateral hearing loss for further 
development of the evidence and for due process development.  

By rating action of February 2005, the RO granted service 
connection for a low back disability; this constitutes a full 
grant of the benefit sought on appeal with respect to that 
claim.  Also in February 2005, the RO granted a 10 percent 
rating for bilateral hearing loss from November 4, 2004.  
Inasmuch as higher evaluations are available for this 
condition both before and since November 4, 2004, and the 
veteran is presumed to seek the maximum available benefit for 
a disability at each stage, the Board has recharactarized the 
matter involving higher rating for bilateral hearing loss as 
encompassing the two issues listed on the title page.  See 
Fenderson v. West, 12 Vet. App. 119, 126 (1999); AB v. Brown, 
6 Vet. App. 35, 38 (1993).  A SSOC was issued subsequently in 
February 2005.


FINDINGS OF FACT

1.  All notification and development action need to fairly 
adjudicate the claims on appeal has been accomplished.

2.  During the period from May 27, 1998 to November 3, 2004, 
the veteran manifested Level II hearing acuity in each ear.  

3.  Since November 4, 2004, the veteran has manifested Level 
IV hearing acuity in each ear.  


CONCLUSIONS OF LAW

1.  The criteria for an increased (compensable) rating for 
bilateral hearing loss during the period from May 27, 1998 to 
November 3, 2004 have not been met.  38 U.S.C.A. §§ 1155, 
5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, and 
Part 4, including §§ 4.85 and 4.86, Diagnostic Codes 6100-
6110 (1998-2004).  

2.  Since November 4, 2004, the criteria for a rating in 
excess of 10 percent for bilateral hearing loss have not been 
met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 
38 C.F.R. §§ 3.102, 3.159, and Part 4, including §§ 4.85 and 
4.86, Diagnostic Codes 6100-6110 (2004).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

In November 2000, the Veterans Claims Assistance Act of 2000 
(VCAA) was signed into law.  See 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, and 5107 (West 2002).  To implement the 
provisions of the law, VA promulgated regulations codified at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2004).  
The VCAA and its implementing regulations include, upon the 
submission of a substantially complete application for 
benefits, an enhanced duty on the part of VA to notify a 
claimant of the information and evidence needed to 
substantiate a claim, as well as the duty to notify him what 
evidence will be obtained by whom.  38 U.S.C.A.         § 
5103(a); 38 C.F.R. § 3.159(b).  In addition, they define the 
obligation of VA with respect to its duty to assist a 
claimant in obtaining evidence.  38 U.S.C.A. § 5103A; 
38 C.F.R. § 3.159(c).

Considering the record in light of the duties imposed by the 
VCAA and its implementing regulations, the Board finds that 
all notification and development action needed to fairly 
adjudicate each of the claims on appeal has been 
accomplished.  

Through the July 1998 and April 1999 RO letters, the July 
1999 rating action, the July and October 2000 and May and 
June 2002 RO letters, the July 2002 SOC, the November 2002 RO 
letter, the February 2003 SSOC, the February 2004 RO letter, 
the February 2005 rating action and SSOC, and the March 2005 
RO letter, the veteran and his representative were variously 
notified of the law and regulations governing entitlement to 
the benefits sought on appeal, the evidence that would 
substantiate his claims, and the evidence that had been 
considered in connection with his appeal.  Thus, the Board 
finds that the veteran has received sufficient notice of the 
information and evidence needed to support his claims, and 
has been provided ample opportunity to submit information and 
evidence.  

Additionally, the SOC, SSOCs, and February 2004 RO letter 
informed the veteran of what the evidence had to show to 
establish entitlement to the benefits he sought; what 
information or evidence VA still needed from him; what 
evidence VA had retrieved and considered in his claims; what 
evidence he had to furnish; what he had to do to obtain 
assistance from VA in connection with his appeal; and that VA 
would make reasonable efforts to help him get evidence 
necessary to support his claims, such as medical records 
(including private medical records), if he gave it enough 
information about such records so that it could request them 
from the person or agency that had them.  In addition, the 
latter documents specifically informed the appellant of the 
VCAA's requirements, and notified him that he could help with 
his claims by informing VA of any additional information or 
evidence that he wanted it to try to obtain for him, where to 
send additional evidence or information concerning his 
appeal, and where he could request assistance if needed.  The 
February 2004 RO letter specifically notified the veteran to 
furnish any medical reports that he had.  Accordingly, the 
Board finds that the statutory and regulatory requirement 
that VA notify a claimant what evidence, if any, will be 
obtained by him and what evidence will be retrieved by VA has 
been met.  See Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002).  

The Board points out that, in the recent decision of 
Pelegrini v. Principi, 18 Vet. App. 112 (2004), the United 
States Court of Appeals for Veterans Claims (Court) held that 
proper VCAA notice should notify a veteran of: (1) the 
evidence that is needed to substantiate the claim(s); (2) the 
evidence, if any, to be obtained by VA;      (3) the 
evidence, if any, to be provided by the claimant; and (4) a 
request by VA that the claimant provide any evidence in his 
possession that pertains to the claim(s).  As indicated 
above, all four content of notice requirements have been met 
in this case.    

However, Pelegrini also held that the plain language of 38 
U.S.C.A. § 5103(a) requires that notice to a claimant 
pursuant to the VCAA be provided "at the time" that, or 
"immediately after," the VA Secretary receives a complete 
or substantially complete application for VA-administered 
benefits.  In that case, the Court determined that VA had 
failed to demonstrate that a lack of such pre-adjudication 
notice was not prejudicial to the claimant.  In the case now 
before the Board, documents strictly meeting the VCAA's 
notice requirements were not, nor could they have been, 
provided to the veteran prior to the July 1999 rating action 
on appeal, inasmuch as the VCAA was not enacted until late 
2000.  However, the Board finds that any lack of full, pre-
adjudication notice in this case does not prejudice the 
veteran in any way.  

As indicated above, the rating actions, numerous RO letters, 
SOC, and SSOCs issued between 1998 and 2005 have repeatedly 
explained to the veteran what was needed to substantiate his 
claims.  As a result of RO development and the Board's July 
2003 Remand, comprehensive documentation, identified below, 
has been associated with the claims file and considered in 
evaluating the veteran's appeal.  The RO most recently 
readjudicated the veteran's claims on the merits in February 
2005 on the basis of all the evidence of record, as reflected 
in the SSOC.

Additionally, the Board finds that all necessary development 
on the claims currently under consideration has been 
accomplished.  The RO, on its own initiative as well as 
pursuant to the Board Remand, has made reasonable and 
appropriate efforts to assist the appellant in obtaining 
evidence necessary to substantiate his claims, to include 
obtaining extensive post-service VA medical records from 1999 
to 2004.  The veteran was comprehensively examined by the VA 
in January 1999 and November 2004.  He, his wife, and a 
service comrade testified at a RO hearing in May 2000.  In 
February 2003, the veteran stated that he had no additional 
evidence to submit in connection with his claims, and he 
requested that the RO forward his appeal to the Board for a 
decision.   

Hence, the Board finds that any failure on the part of VA in 
not fulfilling any VCAA notice requirements prior to the RO's 
initial adjudication of the claims is harmless.  See ATD 
Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998); 
Cf. 38 C.F.R. § 20.1102 (2004).  

Under these circumstances, the Board finds that the veteran 
is not prejudiced by adjudication of the claims now under 
consideration, at this juncture, without directing or 
accomplishing any additional notification and/or development 
action.  

II.  Background

January 1999 VA audiological evaluation revealed pure tone 
thresholds in each ear, in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
N/A
20
30
70
85
LEFT
N/A
20
45
80
80

The average pure tone thresholds were 51 decibels on the 
right and 56 decibels on the left.  Speech discrimination 
ability was 90 percent in the right ear and 88 percent in the 
left ear.  The examiner commented that audiometric testing 
showed hearing thresholds to be within the normal range 
through 1,000 Hertz, and then sloped to a severe high 
frequency sensorineural hearing loss bilaterally.  Word 
recognition was assessed to be good bilaterally.  The 
diagnosis was mid- and high-frequency sensorineural hearing 
loss.

In May 1999, the veteran was seen at a VA medical facility 
for hearing aid measurements.  He reported no ear-related 
symptoms or changes in hearing since the last audiogram in 
January.

On November 4, 2004 VA audiological evaluation, the veteran 
reported difficulty understanding conversations in background 
noise.  Audiometry revealed pure tone thresholds, in 
decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
N/A
25
45
75
85
LEFT
N/A
25
50
85
85

The average pure tone thresholds were 58 decibels on the 
right and 61 decibels on the left. Speech discrimination 
ability was 82 percent in each ear.  The diagnoses were 
borderline normal hearing sloping to severe sensorineural 
hearing loss bilaterally, and fair word recognition scores 
bilaterally.         

III.  Analysis

Historically, by rating action of January 1987, the RO 
granted service connection for bilateral sensorineural 
hearing loss, assigned a noncompensable rating from July 1, 
1986.  By rating action of February 2005, the RO granted a 10 
percent rating for bilateral hearing loss from November 4, 
2004.

Under the applicable criteria, disability evaluations are 
determined by comparing present symptomatology with criteria 
set forth in the VA's Schedule for Rating Disabilities, which 
is based on average impairment of earning capacity.                  
38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  When a question arises 
as to which of two ratings apply under a particular 
diagnostic code (DC), the higher evaluation is assigned if 
the disability more closely approximates the criteria for the 
higher rating.  38 C.F.R. § 4.7.  After careful consideration 
of the evidence, any reasonable doubt remaining is resolved 
in favor of the veteran.  38 C.F.R. § 4.3.

Ratings for defective hearing are determined in accordance 
with the findings obtained on audiometric examination.  
Evaluations of hearing impairment range from noncompensable 
to 100 percent, based on organic impairment of hearing acuity 
as measured by the results of controlled speech 
discrimination tests, together with the average hearing 
threshold level as measured by pure tone audiometry tests in 
the frequencies 1,000, 2,000, 3,000, and 4,000 Hertz.  To 
evaluate the degree of disability from hearing impairment, 
the rating schedule establishes 11 auditory acuity levels 
designated from Level I for essentially normal auditory 
acuity to Level XI for profound deafness.  38 C.F.R. § 4.85, 
DCs 6100-6110.

Hearing tests will be conducted without hearing aids, and the 
results of the above-described testing are charted on Tables 
VI and VII.  See 38 C.F.R. § 4.85.

During the pendency of this appeal, the VA schedular criteria 
for rating hearing loss were revised, effective June 10, 
1999.  See 64 Fed. Reg. 25202 (May 11, 1999) (codified at 
38 C.F.R. § 4.85).  As there is no indication that the 
revised criteria are intended to have retroactive effect, the 
Board has the duty to adjudicate the claim only under the 
former criteria for any period prior to the effective date of 
the new rating criteria, and to consider the revised criteria 
for the period beginning on the effective date of the new 
provisions.  If an increase is warranted on the basis of the 
revised criteria, the effective date of the increase cannot 
be earlier than the effective date of the revised criteria.  
See Wanner v, Principi, 17 Vet. App. 4, 9 (2003); DeSousa v. 
Gober, 10 Vet. App. 461, 467 (1997).  See also VAOPGCPREC 3-
2000 (2000) and 7-2003 (2003).  

The Board notes that the revised criteria were not intended 
to make any substantive changes, but to add certain 
provisions that were already the VA's practice.  See Fed. 
Reg. 25202 (1999) (codified at 38 C.F.R. § 4.85).  The 
frequencies and the percentage of speech discrimination used 
for rating hearing loss, and the tables used to determine the 
level of hearing impairment and the disability rating of each 
level of hearing impairment have not changed.

However, the revised criteria of 38 C.F.R. § 4.86 added 
special provisions for evaluating exceptional patterns of 
hearing impairment: (a) When the puretone threshold at each 
of the 4 specified frequencies (1,000, 2,000, 3,000, and 
4,000 Hertz) is 55 decibels or more, the rating specialist 
will determine the Roman numeral designation for hearing 
impairment from either Table VI or VIa, whichever results in 
the higher numeral.  Each ear will be evaluated separately.  
(b) When the puretone threshold is 30 decibels or less at 
1,000 Hertz, and 70 decibels or more at 2,000 Hertz, the 
rating specialist will determine the Roman numeral 
designation for hearing impairment from either Table VI or 
VIa, whichever results in the higher numeral.  Each ear will 
be evaluated separately.

A.  An Increased (Compensable) Rating for Bilateral Hearing 
Loss for                  the Period from May 27, 1998 to 
November 3, 2004

Considering the evidence of record in light of the relevant 
authority, cited to above, the Board finds that an increased 
(compensable) rating for bilateral hearing loss is not 
warranted for the period from May 27, 1998 to November 3, 
2004.  

Applying the unchanged method for rating hearing loss to the 
results of the veteran's audiological evaluations, the Board 
finds that the January 1999 VA audiometric findings 
correspond to Level II hearing acuity in each ear, based on 
application of the reported findings to Tables VI and VII, 
thus warranting no more than a noncompensable rating for 
bilateral hearing loss under DC 6100.  

For the period in question, the Board has considered the 
applicability of 38 C.F.R. § 4.86(a) and (b) from June 10, 
1999, but finds that puretone thresholds meeting the 
definitions of exceptional hearing impairment have not been 
shown.  As indicated above, the only audiological evaluation 
during this time period was in January 1999, and these 
findings do not reflect puretone thresholds of 55 decibels or 
more from 1,000 to 4,000 Hertz, or puretone thresholds of 30 
decibels or less at 1,000 Hertz and 70 decibels or more at 
2,000 Hertz.  

B.  A Rating in Excess of 10 Percent for Bilateral Hearing 
Loss                          since November 4, 2004

Considering the evidence of record in light of the relevant 
authority, cited to above, the Board finds that a rating in 
excess of 10 percent for bilateral hearing loss is not 
warranted since November 4, 2004.  

Applying the unchanged method for rating hearing loss to the 
results of the veteran's audiological evaluations, the Board 
finds that the November 4, 2004 VA audiometric findings 
correspond to Level IV hearing acuity in each ear, based on 
application of the reported findings to Tables VI and VII, 
thus warranting no more than a 10 percent rating for 
bilateral hearing loss since that date under DC 6100.  

The Board also has considered the applicability of the 
provisions of 38 C.F.R. § 4.86(a) and (b), but finds that 
puretone thresholds meeting the definitions of exceptional 
hearing impairment have not been shown.  In this regard, the 
2004 audiological examination findings do not reflect 
puretone thresholds of 55 decibels or more from 1,000 to 
4,000 Hertz, or puretone thresholds of 30 decibels or less at 
1,000 Hertz and 70 decibels or more at 2,000 Hertz.  

C.  Conclusion

For all the foregoing reasons, the claims for higher ratings 
for bilateral hearing loss during each period in question 
must be denied.

The Board emphasizes that the assignment of disability 
ratings for hearing impairment is derived by a mechanical 
application of the rating schedule to the numeric designation 
assigned after audiometric results are obtained.  Hence, the 
Board has no discretion in this matter and must predicate its 
determination on the basis of the results of the audiological 
studies of record.  See Lendenmann v. Principi, 3 Vet. 
App. 345 (1992).  In other words, the Board is bound by law 
to apply the VA's rating schedule based on a veteran's 
audiometry findings.  See 38 U.S.C.A. § 1155; 38 C.F.R. 
§ 4.1.

Given the audiometry findings pertinent to each time frame 
under consideration, the Board has no choice but to conclude 
that the evidence does not support the assignment of any 
higher rating during either period.  In so concluding, the 
Board has considered the applicability of the benefit-of-the-
doubt doctrine.  However, as the preponderance of the 
evidence is against each claim, that doctrine is not 
applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; 
Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).


ORDER

An increased (compensable) rating for bilateral hearing loss 
for the period from May 27, 1998 to November 3, 2004 is 
denied.

A rating in excess of 10 percent for bilateral hearing loss 
since November 4, 2004 is denied.



	                        
____________________________________________
	JACQUELINE E. MONROE
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


